Citation Nr: 0627455	
Decision Date: 08/30/06    Archive Date: 09/06/06

DOCKET NO.  05-37 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from May 1943 to 
February 1946.  He was an aerial photographer in the South 
Pacific during World War II.  He died in September 2003.  The 
appellant is his surviving spouse.  By rating decision dated 
in May 2004, entitlement to Dependent's Educational 
Assistance under 38 U.S.C.A. Chapter 35 was denied.  The 
appellant did not address this matter in the notice of 
disagreement and the November 2005 statement of the case 
addressed only the issue of the appellant's entitlement to 
service connection for the cause of the veteran's death.  
Additional review of the record shows by rating decision 
dated in November 2005, entitlement to dependency and 
indemnity compensation benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002) was denied.  A notice of 
disagreement with this determination is not of record.  

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.900(c) (2005) for good cause shown.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Boston, Massachusetts, that denied entitlement to the benefit 
sought.  The appellant and her daughter appeared at a hearing 
held at the Boston RO before the undersigned (i.e., Travel 
Board Hearing).  A transcript of the proceedings is of 
record.  




FINDINGS OF FACT

1.  The veteran died in the emergency room of the Newton-
Wellesley Hospital in September 2003.  The death certificate 
lists the immediate cause of death as cardiogenic shock of 
hours' duration.  This was due to or as a consequence of 
myocardial infarction of hours' duration and this was due to 
or as a consequence of congestive heart failure of days' 
duration.  Prostate cancer and pharyngeal cancer were listed 
as conditions contributing to death, but not resulting in the 
underlying cause.  An autopsy was not performed.  

2.  At the time of death, service connection was in effect 
for post-traumatic stress disorder (PTSD), rated as 
70 percent disabling from July 27, 1999.  The veteran was 
entitled to a total compensation rating based on individual 
unemployability by reason of the severity of his service-
connected PTSD, from July 27, 1999.  

3.  The probative medical evidence establishes a reasonable 
possibility that the veteran's service-connected PTSD 
causally affected the heart disease that caused his death.  


CONCLUSION OF LAW

The requirements for service connection for the cause of the 
veteran's death are met.  38 U.S.C.A. §§ 1101, 1110, 1310, 
5103A, 5107 (West 2002 and Supp. 2005); 38 C.F.R. §§ 3.102, 
3.303, 3.310, 3.312 (2005).  






REASONS AND BASES FOR FINDINGS AND CONCLUSION

In view of the favorable outcome of this appeal, compliance 
with the Veterans Claims Assistance Act of 2000 (VCAA) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 
5126 (West 2002 and Supp. 2005)) need not be discussed.  

Cause of Death

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
that either was incurred in or aggravated by service, or 
which was proximately due to or the result of a service-
connected condition, was either a principal or contributing 
cause of the veteran's death.  38 U.S.C.A. §§ 1110, 1310; 
38 C.F.R. §§ 3.303, 3.310(a), 3.312.  

For a service-connected disability to be the principal cause 
of death, it must singly or jointly with some other condition 
be the immediate or underlying cause of death, or be 
etiologically related thereto.  38 C.F.R. § 3.312(b).  For a 
service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  In this regard, it is 
not sufficient to show that the service-related disability 
causally shared in producing death; rather, it must be shown 
that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91-93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  



Where there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination, the benefit of the doubt is afforded the 
claimant.  38 U.S.C.A. § 5107(b).  

According to the death certificate, the veteran died in the 
emergency room of the Newton-Wellesley Hospital in Newton, 
Massachusetts, in September 2003.  The immediate cause of 
death was cardiogenic shock of hours' duration.  This was due 
to or as a consequence of myocardial infarction of hours' 
duration which was due to or as a consequence of congestive 
heart failure of days' duration.  Significant conditions 
listed as contributing to death, but not resulting in the 
underlying cause, were given as prostate cancer and 
pharyngeal cancer.  An autopsy was not performed.  At the 
time of death, service connection was in effect for PTSD.  A 
70 percent rating had been in effect since July 27, 1999.  
The veteran was also determined to be entitled to a total 
compensation rating based on individual unemployability by 
reason of the severity of his PTSD from that same date.  

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Moreover, in the case of heart disease, service connection 
may be granted if such disease is manifest in service, or 
manifested to a compensable degree of 10 percent or more 
within one year following separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In this case, the appellant's principal argument is that the 
veteran's service-connected PTSD aggravated his heart 
condition, which ultimately caused his death.  

In the alternative, at the June 2006 hearing before the 
undersigned, the veteran's representative and his daughter 
indicated that, during the veteran's World War II service, 
the veteran was stationed within close proximity to 
Hiroshima, Japan.  The representative argued that the 
provisions of 38 C.F.R. § 3.309 with regard to diseases 
specific to radiation-exposed veterans are for application 
because cancer of the pharynx is one of the diseases listed 
that is to be service connected if the disease becomes 
manifest in a radiation-exposed veteran.  At the hearing the 
veteran's daughter submitted photographs that she said 
depicted Hiroshima soon after the war.  One of the 
photographs was of the veteran.  She thought that it was 
taken of him while he was in Japan.  This argument has not 
been considered by the RO, but the Board finds based on its 
favorable determination with regard to the relationship of 
the veteran's service-connected PTSD to his heart disease 
that this argument need not be addressed further in this 
decision.  

The Board has reviewed all the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail the evidence submitted by the 
appellant or on her behalf.  See Gonzales v. West, 218 F. 3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on only the most salient and 
relevant evidence.  With this in mind, the available service 
medical records do not show cardiovascular disease or cancer 
in service or for years thereafter.  

A 30 percent rating had been in effect for a psychiatric 
disorder, from October 1949.  

The medical evidence includes a report of a February 2000 
psychiatric examination accorded the veteran by VA.  The 
veteran reported that he had gone through an intense period 
of treatment subsequent to service discharge.  This included 
shock treatments on several occasions.  He had worked as an 
estimator for a roofing company for about 20 years, but took 
early retirement as soon as he turned age 62.  He stated he 
had been bothered on a daily basis by problems with anxiety 
and sleep difficulty.  He was currently seeing a private 
psychiatrist and was taking Wellbutrin and Klonopin.  Current 
findings included withdrawal, irritability, and feeling of 
alienation from others, depression, memory problems, anxiety, 
and panic attacks.  The Axis I diagnosis was severe PTSD with 
panic attacks.  He was given a global assessment of 
functioning (GAF) score of 40.  The examiner opined that the 
veteran "experienced marked social and occupational 
impairment."  

Subsequently, in a November 2000 decision review officer's 
decision, the disability rating for the veteran's PTSD was 
increased to 70 percent, effective July 27, 1999, the date of 
receipt of his claim for increased benefits.  He was also 
determined to be entitled to a total compensation rating 
based on unemployability due to the severity of his 
service connected PTSD.  

Subsequent medical evidence includes reports of periodic 
outpatient visits at a VA mental health clinic from 2001 to 
2003.  At the time of one such visit in September 2002, the 
veteran reported increasing anxiety, which was making him 
progressively unhappy.  He was worried he was heading back to 
one of his "severe depressions."  At the time of a 
December 2002 visit he was described as happy with his 
medications as they were.  He was at his baseline anxiety and 
depression and coped "pretty well."  At the time of another 
visit in May 2003, it was noted that, despite a recent 
diagnosis of prostate cancer, he felt well.  He credited his 
religion and "my taking the pressure off to act as if nothing 
ever happened:  Accepts his [the veteran] memories and sx and 
lives with them as well he can."  

The veteran was hospitalized at the Newton-Wellesley Hospital 
on September 20, 2003.  He had a medical history significant 
for recent tonsillectomy for head and neck cancer.  
Currently, he had a chief complaint of difficulty breathing.  
He was able to indicate that he was doing "pretty well" until 
admission.  He was somewhat anxious on examination in the 
emergency room.  After initially being responsive, he 
worsened clinically.  He deteriorated to asystole.  Despite 
his advanced cardiac life support, he passed away.  It was 
stated the most likely cause was cardiogenic shock given the 
evidence for ischemia and congestive heart failure.  The 
final diagnoses were cardiogenic shock and congestive heart 
failure.  

Submitted at the hearing before the undersigned in June 2006 
was a statement dated in March 2006 from the program director 
of the Department of Psychiatry at the New England Medical 
Center in Boston.  The physician stated that a connection 
between chronic depression and subsequent heart disease was 
"well documented, and especially when the condition is 
associated with stress and PTSD symptoms."  He stated that it 
was his understanding that the veteran suffered from chronic 
stress and depression since World War II.  He indicated that, 
in his 33 years of active practice, "I have seen many 
instances of death from an undiagnosed cause related to 
underlying chronic depression."  

Although this opinion is somewhat general in nature, it is 
unrebutted by other medical opinion of record and essentially 
supports the appellant's argument.  Depression and PTSD were 
frequently assessed on psychiatric examinations associated 
with the veteran's service-connected psychiatric disability 
from anxiety and PTSD, at least in the last several years 
before his death.  In other words, the claim is plausibly 
supported by competent medical evidence that symptoms 
associated with the veteran's psychiatric disability were a 
causal factor that aided or lent assistance to his death even 
though not mentioned on the death certificate.  The medical 
opinion and recent treatment records were not available for 
the RO to review, of course, since they were received by the 
Board at the June 2006 hearing.  

Service connection is warranted where a claimant submits 
supportable medical opinion of an etiologically relationship 
that is unrebutted by other medical opinion of record.  
Hanson v. Derwinski, 1 Vet. App. 512 (1991).  Further, for 
the appellant to prevail on her claim, it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).  

The private psychiatrist's opinion, along with the other 
medical records, places the evidence in relative equipoise, 
in the Board's judgment, as to whether service connection is 
warranted for the cause of the veteran's death.  Reasonable 
doubt is resolved in favor of the appellant.  Therefore, 
service connection is warranted for the cause of the 
veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



	                        
____________________________________________
	CHARLES HOGEBOOM
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


